Citation Nr: 0027591	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  93-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected sinusitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable (increased) evaluation for 
the service-connected residuals of revision septoplasty, on 
appeal from the initial evaluation.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1955.  

This appeal arises from an April 1992 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased evaluation 
for the veteran's service-connected sinusitis, evaluated as 
10 percent disabling.  The notice of disagreement was 
received in May 1992.  The statement of the case was issued 
in June 1992.  The veteran's substantive appeal was received 
in June 1992.  By a rating action dated in May 1997 and 
mailed to the veteran in July 1997 in the form of a 
supplemental statement of the case, the 10 percent disability 
rating assigned for sinusitis was increased to 30 percent, 
effective from December 1991.  This matter was remanded by 
the Board of Veterans' Appeals (Board) in February 1995, for 
the purpose of obtaining additional medical evidence and to 
afford due process to the veteran, and it has now been 
returned to the Board for appellate review.

This appeal also stems from a September 1995 rating decision, 
which assigned a noncompensable disability evaluation for the 
residuals of a revision septoplasty, after granting service 
connection for the same.  The notice of disagreement was 
received in October 1995.  The statement of the case was 
issued in October 1996.  The veteran's substantive appeal was 
received in  November 1996.

Further, this appeal arises from a December 1997 rating 
action that denied entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disability.  The notice of disagreement was 
received in December 1997.  The statement of the case was 
issued in March 1998.  The veteran's substantive appeal was 
received in March 1998.

Finally, the Board notes that this appeal initially included 
the issue of entitlement to a convalescence rating pursuant 
to 38 C.F.R. § 4.30, for the residuals of septoplasty surgery 
performed in December 1991.  Service connection for the 
residuals of a revision septoplasty was ultimately granted in 
September 1995 and, in that same action, the veteran was 
awarded a temporary total (100 percent) rating pursuant to 38 
C.F.R. § 4.30, effective from December 2, 1991, to February 
1, 1992.  In light of the foregoing, the issue of the 
veteran's entitlement to a convalescence rating pursuant to 
38 C.F.R. § 4.30 for the residuals of the septoplasty 
performed in December 1991 is no longer the subject of 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has not undergone radical sinus surgery with 
chronic osteomyelitis, nor does he experience severe symptoms 
after repeated operations or have near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

2.  The residuals of the veteran's revision septoplasty have 
not resulted in marked interference with breathing space, 50 
percent obstruction of the nasal space on both side, or 
complete obstruction on one side.

3.  The veteran is service-connected for varicose veins of 
the right leg status post phlebitic syndrome rated as 40 
percent disabling, sinusitis rated as 30 percent disabling, 
and the residuals of revision septoplasty rated 
noncompensable; the veteran has a combined service-connected 
disability evaluation of 60 percent.

4.  The veteran's service-connected disabilities, considered 
in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for sinusitis 
have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, Diagnostic 
Code 6510-6514 (as in effect prior and subsequent to October 
7, 1996).

2.  The criteria for a compensable (increased) evaluation for 
the residuals of a revision septoplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, Diagnostic 
Code 6502 (as in effect prior and subsequent to October 7, 
1996).

3.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for varicose veins of the right leg was 
granted in June 1955.  A 10 percent disability evaluation was 
assigned.  By a rating action dated in August 1966, the 10 
percent disability evaluation assigned for varicose veins of 
the right leg, with phlebitis, was increased to 20 percent.  
In March 1976, the veteran was awarded service connection for 
sinusitis and assigned a noncompensable disability rating for 
said disorder.  A May 1981 rating action granted a 10 percent 
disability evaluation for sinusitis.  The 20 percent 
disability rating for varicose veins of the right leg with 
phlebitis was increased to 40 percent in November 1983.


In December 1991, the veteran filed a claim of entitlement to 
a temporary total (100  percent) convalescence rating 
pursuant to 38 C.F.R. § 4.30.  He stated he was receiving a 
10 percent disability rating for chronic sinusitis.  He said 
he had recently received treatment for this condition through 
the East Orange VA Medical Center (VAMC), and that he would 
be convalescing for the next six weeks.  

A discharge summary from the East Orange VAMC, dated in 
December 1991, shows that the veteran underwent a revision 
septoplasty that same month.  He was noted to have undergone 
septoplasty twice during his military service.  He complained 
of right nasal obstruction.  It was reported that, with the 
exception of some post-operative bleeding, the surgery was 
uneventful.

By a rating action dated in April 1992, the 10 percent 
disability rating assigned to the veteran's service-connected 
sinusitis was continued.  The RO found there was no evidence 
demonstrating the sinusitis had increased in severity.

Medical records from the East Orange VAMC, dated from 
December 1991 to April 1992, were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, 
degenerative joint disease of the hands, diverticulitis, and 
diabetes mellitus.  There were no additional findings 
pertaining to any of the veteran's service-connected 
disabilities.

The veteran was afforded a personal hearing before the RO in 
August 1992.  During the course of the proceeding, he raised 
the claim of service connection for a deviated septum.  He 
believed his current problems, including the December 1991 
surgery, were related to his deviated septum, which was 
etiologically related to the septoplasty procedures that were 
performed during his military service.  He did not discuss 
the status of his deviated septum since undergoing the 
December 1991 surgery.  

With respect to his sinusitis, the veteran said he 
experienced crusting, swelling, discharges, and severe 
incapacitating headaches that required bed rest.  He stated 
that he received treatment for his sinusitis every three 
weeks.  He maintained that this treatment did very little to 
alleviate his symptoms.  The veteran reported that he had 
crusting and discharges from his sinuses every morning.  He 
said his sinuses were also tender.  He testified that he 
experienced severe headaches three to four times a week.  He 
asserted the headaches caused incapacity at least twice a 
week.  

In August 1992, the Hearing Officer at the VARO denied an 
increased evaluation for the veteran's service-connected 
sinusitis.  The Hearing Officer found that the veteran had 
failed to produce medical evidence showing a increase in 
severity of said condition.  Service connection for the 
residuals of septoplasty was also denied.

Additional medical records from the East Orange VAMC, dated 
from July 1991 to July 1992, document the veteran's treatment 
through the allergy clinic and the ear, nose, and throat 
(ENT) clinic.  In October 1991, he was seen for complaints of 
persistent left nasal obstruction.  The vestibule on the left 
was narrow.  There was normal mucosa on the right and left.  
There was no evidence of polyps or pus.  The assessment was 
for the veteran to undergo an open reduction in December.  
Treatment notes dated in June and August 1992 show that the 
veteran received allergy injections.  He was reported in 
August 1992 to suffer from perennial rhinitis (allergic) and 
chronic asthma, controlled.

The veteran was afforded a VA ENT examination in August 1992.  
The nose showed a normal airway on both sides.  There was 
evidence of multiple nasal surgeries.  The nasal pharynx was 
normal.  Both the inferior fossae and the inferior meatus 
were normal.  There was no evidence of disease in the 
sphenoid recesses.  X-rays of the sinuses showed no 
significant abnormality.  The diagnosis was of a normal nose 
and throat examination.  

In October 1992, the RO continued the 10 percent disability 
rating assigned for sinusitis.  The RO found there was no 
evidence indicative of severe sinusitis with frequent 
incapacitating headaches, purulent discharges, and crusting 
reflecting purulence.  A supplemental statement of the case 
(SSOC) was sent to the veteran that same month.  

In February 1995, the matter was remanded by Board, for the 
purpose of assuring due process to the veteran and to obtain 
additional medical information.  Specifically, the Board 
found that an element of the veteran's claim for service 
connection for the residuals of revision septoplasty was 
inextricably intertwined with the other issues on appeal, and 
that due process required that the matter be returned to the 
RO.  The RO was also asked to afford the veteran another VA 
ENT examination to determine the severity of his service-
connected sinusitis.

Medical records from the East Orange VAMC, dated from July 
1994 to May 1995, were associated with the claims folder.  
Those records show that the veteran again received treatment 
for service-connected and non-service-connected disabilities, 
to include sinusitis, coronary artery disease, hypertension, 
and a right shoulder disorder.  In November 1994, the veteran 
was seen for complaints of purulent nasal discharge and a dry 
throat.  He said he was feeling feverish.  He reported having 
a cough, with greenish sputum.  He stated he had been 
experiencing the symptoms for the past two to three days.  
There was crusty mucus around his nose.  The diagnostic 
impression was acute sinusitis.  

The veteran was seen for similar complaints in March 1995.  
He complained of sinus pain for the past two months.  He 
described a pain over the frontal and maxillary sinuses.  He 
also indicated that he had a nasal discharge.  Upon clinical 
evaluation, there was bilateral sinus tenderness.  There was 
plus-two edema of the nose.  There was scant mucosa.  The 
throat was within normal limits.  The diagnosis was chronic 
sinusitis.

In July 1995, the veteran underwent another VA ENT 
examination.  He complained of recurrent nasal catarrh and 
post-nasal drip.  His history of septal surgery was noted.  
The veteran had a normal airway on both sides of his nose.  
However, it was congested with nasal mucosa.  The superior, 
inferior, and middle turbinates were normal.  There was no 
tenderness over the maxillary sinuses.  X-rays of the sinuses 
were within normal limits.  The diagnosis was active nasal 
sinus disease, with multiple nasal sinus surgeries.  The 
examiner also determined that the revision surgery that the 
veteran underwent in 1991 was related to the nasal 
obstruction that had caused his service-connected nasal 
disease.

Service connection for the residuals of revision septoplasty 
was granted in September 1995.  A noncompensable disability 
evaluation was assigned, effective from February 1992.  The 
10 percent disability rating for sinusitis was continued.

Medical records received from the veteran and from the East 
Orange VAMC, dated from May 1995 to May 1996, were associated 
with the claims folder.  Those records show that the veteran 
continued to receive treatment for his allergies and sinus 
disorder.  Treatment notes dated in November and December 
1995 indicated that he was seen for complaints of recurrent 
sinusitis.  Treatment notes dated in March and April 1996 
indicated that the veteran's recurrent sinusitis was 
accompanied by severe headaches.  In each instance, the 
examiner recommended that the veteran continue taking his 
prescribed medications.

In a letter dated in October 1996, a physician from the East 
Orange VAMC Allergy and Immunology clinic reported that the 
veteran was seen on a regular basis for allergic rhinitis, 
asthma, and sinusitis.  The veteran's therapy was noted to 
consist of inhaled antiinflammatory drugs, bronchodilators, 
and nasal steroids.  He was also noted to receive 
immunotherapy every four weeks.

Medical records from M. Mainero, M.D., show that the veteran 
was admitted to St. Joseph's Hospital in June 1996, for 
complaints of leg swelling and erythema.  He was noted to be 
66 years of age, with a medical history which was significant 
for diabetes mellitus, asthma, hypertension, coronary artery 
disease, a coronary artery bypass graft in 1989, and status 
post left carotid endarterectomy.  His past history of 
phlebitis and varicose veins was also reported.  It was 
further noted, however, that he did not have a history of 
deep venous thrombosis.  A physical examination was 
conducted.  In particular, the veteran's ears, nose, and 
throat were found to be clear.  There was no evidence of 
congestion.  The veteran was treated for 10 days.  The 
discharge diagnosis, in pertinent part, was left leg 
cellulitis and wound secondary to diabetes mellitus.

In December 1996, the veteran was admitted for complaints of 
left-sided chest pain.  He also complained of shortness of 
breath.  A pulmonary function test showed that spirometry, 
lung volume, and flow-volume loop studies were within normal 
limits.  Diffusing capacity, however, was moderately 
impaired.  An electrocardiogram revealed an overall preserved 
left ventricular function, with some suggestion of apical 
hypokinesis.  There was minimal left atrial dilatation.

The veteran was afforded another personal hearing at the RO 
in January 1997.  He said he received treatment for his sinus 
disorder through the VA allergy clinic every other month.  He 
reported taking a variety pills and nasal sprays to treat the 
symptoms related to his sinus and nasal septum problems.  He 
stated this therapy caused its own unique problems.  
Specifically, the veteran described how his nasal sprays (to 
prevent and clear congestion) would cause excessive mucous 
drainage from his nose and down his throat.  He stated the 
drainage would often interfere with his breathing, as well as 
cause nausea.  He indicated he would occasionally experience 
some type of reflux or vomiting due to this drainage.  
Nevertheless, the veteran testified that this therapy did 
little to help reduce his sinus-related symptoms.  He said he 
continued to suffer from severe frontal headaches.  He 
likened the the severity of the headaches to being stabbed 
with an ice pick.  When these types of headaches occurred, he 
stated, he would have to rest for three to four hours.  The 
veteran testified that he also continued to experience a 
significant amount of congestion on a daily basis.  He said 
the congestion interfered with his breathing.  He contended 
that his problems with breathing prevented him from working.

Additional medical records from St. Joseph Hospital, dated in 
December 1996, were associated with the claims folder.  A 
significant portion of those records are indecipherable due 
to the handwriting of the examiner.  However, a consultation 
report with the pulmonary clinic indicated that the veteran 
was examined due to his complaints of chronic nasal 
congestion and chest pain, and that his diagnosis was "rule 
out" sleep apnea, asthma, and upper respiratory infection.

A January 1997 sleep analysis report was received from Garden 
State Health Services.  The study showed that veteran had 
moderate obstructive sleep apnea with moderate oxygen 
desaturation.  There was no nocturnal myoclonus.  There were 
no findings that related the veteran's sleep apnea to any of 
his service-connected disabilities.  

The veteran was again afforded a VA ENT examination in March 
1997.  His history of treatment through the allergy and ENT 
clinics was noted.  He was observed to have recurrent nasal 
catarrh and a history of multiple nasal operations.  He 
indicated that he did not wish to undergo any additional 
nasal surgeries.  On examination, the veteran had adequate 
airways on both sides of the nose.  The superior, middle, and 
inferior turbinates were normal.  Postnasal space was normal.  
Recent X-rays of the nasal sinuses were noted to be clear.  
There was no tenderness over the maxillary sinuses.  There 
was no clinical evidence of active nasal disease.

Outpatient treatment records from the East Orange VAMC, dated 
between July 1996 and March 1997, document the veteran's 
continued treatment for sinus and allergy related problems.  
Of note, a December 1996 treatment report shows that the 
veteran was seen for complaints of increased nasal congestion 
and sinus pain.  There was evidence of nasal congestion and 
erythema on examination.  There was also evidence of post-
nasal drip.  The clinical assessment was upper respiratory 
infection with asthma.  He was given four different 
medications, to include a nasal salve.  Treatment notes dated 
in January and February 1997 indicated that the veteran's 
nose had good airways bilaterally.  He was diagnosed as 
having allergic rhinitis in both instances.

By a rating action of which the veteran was notified in the 
July 1997 supplemental statement of the case (SSOC), the 10 
percent disability evaluation assigned to sinusitis was 
increased to 30 percent, effective from December 1991.  The 
RO determined that an evaluation in excess of 30 percent was 
not warranted because there was no evidence of post-operative 
osteomyelitis or constant symptoms such as headaches, pain 
and tenderness of an affected sinus, and/or purulent 
discharge or crusting after repeated surgeries.  The 
noncompensable disability rating for the residuals of 
revision septoplasty was continued.  The RO determined there 
were no current medical findings which suggested that one 
nasal passage was completely obstructed or that both passages 
were half obstructed.  The RO also noted that there was no 
indication in the record linking sleep apnea to the service-
connected disability.

Additional medical records from the East Orange VAMC, dated 
from March to May 1997, show that the veteran continued to 
receive routine treatment for his service-connected 
sinusitis.  A March 1997 outpatient treatment report 
indicated that the veteran had no new complaints.  He 
continued to endorse chronic post-nasal drip, nasal 
discharge, and chronic sinus pressure.  He denied shortness 
of breath, chest pain, and itchy/watery eyes.  An examination 
of his nose revealed pale mucosa with whitish plaque around 
the right nare.  His throat was clear.  The assessment was 
chronic sinusitis and asthma/allergic rhinitis.  Allergy 
testing was recommended, and immunotherapy was administered.  
Similar findings were made in May 1997.

In August 1997, the veteran filed a claim for entitlement to 
a total disability evaluation based upon individual 
unemployability.  He reported that he had not worked since 
November 1981.  He indicated that a back disorder, diabetes 
mellitus, allergies, a problem with his legs, and the 
residuals of open heart surgery prevented him from working.  
He stated he had four years of high school education, and 
that he had received some post-graduate training in 
computers.  He said he had last worked as a mail handler, and 
maintained that he was now too disabled to secure any type of 
gainful employment.  

Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disability was denied in December 1997.  The RO found that 
the veteran failed to meet the schedular criteria for a total 
disability evaluation based upon individual unemployability 
under 38 C.F.R. § 4.16.  Moreover, the RO determined there 
was no evidence to support the submission of the veteran's 
case to the Director of the Compensation and Pension Service 
for an extraschedular evaluation.  

A third personal hearing was held before the RO in June 1998.  
The veteran asserted that the constellation of his service-
connected disabilities prevented from obtaining and/or 
maintaining substantially gainful employment.  He said he had 
to use a cane and wear surgical hose because of his service-
connected varicose veins.  He indicated that his service-
connected sinusitis caused severe, prostrating headaches on a 
nearly daily basis.  He stated that symptoms related to his 
sinusitis, along with those related to his deviated septum, 
also interfered with his ability to breathe.  Acknowledging 
that he also suffers from non-service-connected diabetes 
mellitus and a heart condition, the veteran testified that he 
did not suffer from either disorder until well after he was 
forced to retire from the Postal Service.  He maintained that 
his leg, nose, and sinus problems had prevented him from 
completing his duties as a mail handler.  He reported that he 
had applied for Social Security disability benefits, but that 
he had been denied said benefits because of his work history.  
Although he had taken classes in computers, the veteran said 
his service-connected disabilities also prevented him from 
working in any sedentary type of position.

Medical records from the East Orange VAMC, dated from May 
1997 to September 1998, were associated with the claims 
folder.  Those records reflect that the veteran received 
treatment for, but not limited to, chronic right knee pain, 
sinus problems, and diabetes mellitus.  There were no 
findings pertaining to the severity of the veteran's sinuses 
and/or deviated septum.

The veteran was afforded a VA general medical examination in 
July 1998.  He stated his varicose veins hindered his ability 
to walk up stairs and prevented him from standing for 
prolonged periods of time.  Together with his sinus and 
allergy problems, he maintained he was forced to retire in 
1981.  He reported being diagnosed as having diabetes 
mellitus in 1985 and starting insulin therapy in 1997.  It 
was noted that the veteran had also undergone a coronary 
artery bypass graft in 1989 and an endarectomy (due to left 
carotid artery stenosis) in 1993.  The veteran indicated he 
had been in an elevator accident in 1993 that had resulted in 
a left knee injury and the aggravation of a pre-existing back 
disorder.  He said he currently used a cane to help him walk 
and wore surgical stockings on a daily basis.

On physical examination, the veteran was noted to be 
overweight.  His blood pressure was 140/70.  His head, ears, 
eyes, nose, and throat were unremarkable.  His lungs were 
clear to auscultation and percussion.  There was no evidence 
of edema of the legs.  There were two- to three-millimeter 
varicose veins in both lower legs.  There were no 
ulcerations.  A previously performed X-ray and MRI were noted 
to have shown degenerative arthritis of the lumbosacral 
spine.  The diagnoses were non-insulin-dependent diabetes 
mellitus, poorly controlled; obesity; coronary artery 
disease, status post coronary artery bypass graft, stable; 
chronic varicose veins of both legs,  chronic frontal 
sinusitis, recurrent depressive disorder, mild; and chronic 
degenerative joint disease.

In August 1998, the veteran underwent a VA ENT examination.  
He was noted to be a regular patient of the ENT and allergy 
clinics for the past several years due to repeated attacks of 
a nasopharynx infection.  The veteran had a normal external 
nose that was congested with mucosa.  The superior, middle, 
and inferior turbinates were normal.  The postnasal space was 
normal.  There was no tenderness over the maxillary sinuses, 
with congestion of mucosa.  The diagnosis was nasal sinusitis 
with residuals of multiple nasal surgeries with recurrent 
nasal obstruction.

In December 1998, the RO denied increased evaluations for 
sinusitis and the residuals of a revision septoplasty.  The 
RO found that the criteria needed to support higher 
evaluations had not been shown by the evidence.  The RO noted 
that the criteria used in evaluating diseases of the 
respiratory system had been revised, and the veteran's 
service-connected disabilities had been evaluated under the 
old and new regulations.  An SSOC was mailed to the veteran 
in December 1998.  The SSOC included a discussion of the old 
and new criteria for evaluating a deviated nasal septum and 
sinusitis.

A prescription blank from St. Joseph's Hospital was received 
from the veteran in January 2000.  Dated in December 1999, 
the blank indicated that the veteran had been to the hospital 
for treatment of his nose, sinuses, and respiratory system.  
No additional details were given.

The veteran underwent another VA ENT examination in April 
2000.  Postnasal drip, discharge from the nose, and deviation 
of the nasal septum were causing difficulty with breathing.  
There was tenderness over the maxillary sinuses.  There was 
no laryngeal or pharyngeal disease.  The diagnoses were 
residuals of nasal septal surgery and active nasal sinus 
disease.

The claims for increased evaluations for sinusitis and the 
residuals of revision septoplasty were denied in May 2000.  
The veteran's request for a total disability evaluation based 
upon individual unemployability was also denied.  An SSOC was 
mailed to the veteran that same month.

II.  Analysis

The Board initially finds that the veteran has submitted 
well-grounded, or plausible, claims for increased evaluations 
and a total disability evaluation based upon individual 
unemployability.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
context of a claim for an increased evaluation of a condition 
adjudicated service connected, an assertion by a claimant 
that the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Similarly, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's assignment of a rating for that disability, 
the claim continues to be well-grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  Several VA examinations have been 
performed.  The Board finds the most recent examinations were 
adequate concerning the issues at hand, and that there is no 
indication, nor has it been alleged by the veteran, that 
there are relevant post-service medical records available 
that would support the veteran's claim.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

A.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
Whatever system of the body is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which disorders of the respiratory 
system are considered disabling were amended, effective 
October 7, 1996, during the pendency of the present claim.  
See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, even 
where certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.  The record shows that the veteran has had notice 
of the old and new criteria for evaluating a deviated septum 
and sinusitis.

1.  Sinusitis

In pertinent part, under Diagnostic Codes 6510 through 6514 
of the formerly effective criteria, a 10 percent evaluation 
may be assigned for moderate sinusitis with discharge, 
crusting, or scabbing, and infrequent headaches.  A 30 
percent evaluation requires severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation requires postoperative symptomatology, 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

Under the amended version of Diagnostic Codes 6510 through 
6514, the new criteria, sinusitis is evaluated under a 
General Rating Formula for Sinusitis as follows:  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation may 
be assigned for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis is noted 
to mean "one that requires bed rest and treatment by a 
physician".

Here, the Board finds that the evidence of record does not 
support a rating in excess of 30 percent under the old or the 
new regulations.  The veteran has not undergone radical 
surgery and he does not have chronic osteomyelitis.  He also 
has not had severe symptoms after repeated operations or near 
constant sinusitis characterized by headaches, pain and 
tenderness of an affected sinus, and purulent discharge or 
crusting after repeated surgeries.  In fact, there is no 
evidence that the veteran has undergone any type of sinus 
surgery.  The surgery performed in December 1991 was a 
revision septoplasty.  The Board acknowledges that the 
veteran has contended (at his June 1998 personal hearing) 
that he experienced incapacitating headaches on a daily 
basis, and that he was receiving immunotherapy on a monthly 
basis to help him with this problem.  Outpatient treatment 
records appear to support the veteran's assertions in part, 
although it does not appear that daily incapacitating 
headaches have been shown.  Nevertheless, severe 
symptomatology is contemplated in the 30 percent disability 
rating currently assigned to the veteran's sinusitis.  The 
criteria for a 50 percent disability rating clearly require 
evidence of post-operative osteomyelitis or severe 
symptomatology following repeated sinus related surgeries.

On the foregoing record, the Board concludes the criteria for 
a disability evaluation in excess of 30 percent for 
sinusitis, under either the old or the new regulations, have 
not been met.  In so deciding, the Board has considered the 
assignment of an increased evaluation in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  A basis 
for an extra-schedular evaluation is not shown, however, as 
it has not been shown by the evidence of record that the 
service-connected sinusitis results in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise presents an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  See Shipwash v. 
Brown, supra.

2.  Residuals of Revision Septoplasty

The old criteria provided for deviation of the nasal septum 
to be assigned a 10 percent evaluation when there was marked 
interference with breathing space due to traumatic deflection 
of the nasal septum.  With only slight symptoms, the 
disability was rated noncompensable.  38 C.F.R. § 4.97, DC 
6502 (as in effect prior to October 7, 1996).  Under the 
revised rating criteria, a 10 percent evaluation is assigned 
when there is 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side due to 
traumatic deviation of the septum.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

In the present case, the objective medical evidence from the 
numerous VA examinations conducted during the pendency of 
this claim and appeal does not show marked interference with 
breathing or more than mild obstruction of either nasal 
passage.  The reports of the VA ENT examinations conducted in 
August 1992, July 1995, and March 1997 indicated that the 
veteran had adequate airways on both sides of the nose.  The 
report of the July 1998 VA general medical examination 
revealed that the veteran's nose was unremarkable.  Further, 
while his nose was found to be congested upon ENT examination 
in August 1998, the congestion was noted to be caused by 
mucosa.  The external nose and superior, middle, and inferior 
turbinates were all normal.  In other words, while he asserts 
that his service-connected revision septoplasty interferes 
with his ability to breathe, the medical evidence of record 
fails to support this contention.

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate, given the 
objective findings.  Since the objective medical evidence 
does not indicate that the veteran currently has marked 
interference with breathing or complete obstruction of one 
nasal passage or more than 50 percent obstruction on both 
sides, a 10 percent rating is not warranted under either the 
old or the revised rating criteria.  

Accordingly, the Board finds no basis for the assignment of a 
compensable rating under either the old or the revised rating 
criteria.  Consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet.App. 119 
(1999).  There is also no evidence to support a higher 
evaluation on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation was 
not shown, as the service-connected residuals of revision 
septoplasty are not shown to result in marked interference 
with employment or frequent periods of hospitalization, or to 
otherwise present an exceptional or unusual disability 
picture.

B.  Total Disability Evaluation based upon 
Individual Unemployability 

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
(TDIU) due to his service-connected disabilities.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (1999).  In this case, the basic 
schedular criteria set forth in 38 C.F.R. § 4.16(a) (1999) 
have not been met.

As set forth above, the record shows that the veteran is 
currently in receipt of a 40 percent disability rating for 
varicose veins of the right leg status post phlebitic 
syndrome, a 30 percent disability evaluation for sinusitis, 
and a noncompensable disability rating for the residuals of 
revision septoplasty.  His combined service-connected 
disability evaluation is 60 percent.  The veteran is not 
service-connected for any other disabilities.  Nevertheless, 
the Board must consider 38 C.F.R. § 4.16(b), which permits 
such rating on an extra-schedular basis.

In determining whether the veteran is entitled to a TDIU 
rating, neither his non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability on an extra-schedular basis, it is 
necessary that the record reflect some factor which places 
his case in a different category than other veterans with an 
equal schedular rating.  Id.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not merely whether the 
veteran is able to find employment.  Id.

A review of the record reveals that the veteran has a 12th 
grade education, as well as some post-graduate computer 
training.  Further, there is no probative evidence in the 
record to suggest that he is incapable of working due solely 
to the disabilities for which he has established service 
connection.  As noted above, in his application for a TDIU 
rating, the veteran reported that a back disorder, diabetes 
mellitus, and the residuals of open heart surgery contributed 
to his inability to work.  The report of his July 1998 VA 
general medical examination also indicated that the veteran 
suffered from several non-service-connected disabilities, to 
include poorly controlled diabetes mellitus, coronary artery 
disease, a psychiatric disorder, and chronic degenerative 
joint disease.  These disabilities appear to be very serious, 
and may very well, by themselves, account for the veteran's 
inability to secure and hold employment.

We recognize that it would not be sufficient, in a TDIU claim 
such as this, for us to find that the veteran's non-service-
connected disabilities render him unemployable and to end our 
analysis there.  We must assess whether the service-connected 
disabilities, on their own, cause unemployability.  In this 
regard, although he has claimed that his service-connected 
varicose veins, sinusitis, and residuals of revision 
septoplasty are the sole causes of his inability to work, no 
findings to support this allegation have been produced.  The 
latter of the three conditions is manifested by slight 
symptoms, warranting a noncompensable rating.  The sinusitis, 
rated at 30 percent, does involve multiple episodes of 
increased symptoms per year, either requiring antibiotic 
treatment or manifesting with headaches, pain, and purulent 
discharge or crusting.  It is, however, not shown to involve 
osteomyelitis, or to have required sinus surgery.

Finally, his varicose veins of the right leg are rated at 40 
percent; although that rating is not now in issue, the 
pertinent rating criteria, at 38 C.F.R. § 4.104, Diagnostic 
Code 7120, provide for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  The veteran has testified that he uses a cane 
and wears surgical hose because of his varicose veins, but 
recent examination findings showed only two- to three-
millimeter varicose veins in both lower legs, with no 
ulcerations.  Recognizing that he has also indicated that the 
varicose veins hinder his ability to walk up stairs and 
prevent him from standing for prolonged periods of time, we 
must note that the evidence has not shown that he cannot 
perform jobs not requiring such activities on an extended 
basis.

In other words, there is no evidence, other than the 
veteran's lay assertions, to suggest that his service-
connected disabilities, in and of themselves, prevent all 
substantially gainful employment for which he is otherwise 
qualified by reason of his education and work experience.  
Accordingly, the veteran does not meet the extraschedular 
requirement for individual unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, entitlement to a total rating based upon 
individual unemployability is denied.

The Board notes that the veteran reported that he had applied 
for Social Security disability benefits, and that the RO did 
seek to obtain the Social Security Administration's (SSA) 
decision on the claim.  In this regard, the Court has held 
that, when VA has notice that a veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents relied upon.  See Baker 
v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 9 
Vet.App. 67 (1996).  Here, the veteran testified that he had 
been denied Social Security disability benefits due to a poor 
work history.  The Board finds that the decision and records 
from the SSA would therefore not be relevant to veteran's 
claim.  The veteran's work history is not a determinative 
factor in this case, and the multiple examinations already of 
record are adequate to assess the veteran's disability level 
from his service-connected disabilities.  


ORDER

Entitlement to an increased evaluation for service-connected 
sinusitis, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to a compensable (increased) evaluation for the 
service-connected residuals of revision septoplasty, on 
appeal from the initial evaluation, is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability is denied.




		
	ANDREW J. MULLEN
Veterans Law Judge
	Board of Veterans' Appeals

 

